Title: To Thomas Jefferson from John Page, 23 August 1785
From: Page, John
To: Jefferson, Thomas



My Dear Sir
Rosewell Augt. the 23d. 1785.

I wrote a few Lines acknowledging the Receipt of yours by Col. Le Mair, and sent them by Monsr. Le Croix, a Merchant of Wmsburg. I then wrote more fully by Mazzei, and sent you some Account of our astronomical Observations on the Delaware with the Result of them respecting the 5° of Long. run out to the S.W. corner of Pennsylva., together with our last Acts of Assembly. I mention this as possibly Mazzei being robbed of his Money may have lost my Packet also. I hope he is with you before now. Since writing by him I have not had one Moments Leisure to write to a Friend. My Businesses as Executor, Planter, Tutor, &c. &c. engross my whole Time. To add to my Employments I am a Deputy to the General Convention of the Members of the american episcopal Church which is to meet next Month at Philada. I have inclosed you a Copy of the Proceedings of the Convention at Richmond. You will find we were liberal, and I think we shall reform the episcopal Church so as to make it truely respectable. Indeed this Sect was always the most liberal I ever heard of, not only with respect to religious Opinions but I think with Respect to political Matters too; at least they have shewed themselves such in America, for they took an open and decided Part in support of our late glorious Revolution, though at the Risk of, say the certain Destruction of their Estab[lish]ment and Importance. Such Disinterestedness entitles them to Respect, and the Liberality of their religious Sentiments is such, as is sufficient to make any one of a Liberal Way of thinking lament that this Sect is declining daily; whilst some others the most bigotted and illiberal are gaining ground. Fontaine has been almost starved; Andrews has quitted his Gown, he says, to avoid starving. Nothing but a general Assessment can prevent the State from being divided between immorality, and Enthusiastic Bigottry. We have endeavored 8 years in vain to support the rational Sects by voluntary Contributions. I think I  begin to see a Mischief arising out of the Dependence of the Teachers of the Christian Religion on their individual Followers, which may not only be destructive to Morality but to Government itself. The needy dependent Preacher not only can not boldly reprove the vicious Practices of his Friends and Benefactors, his only Support; but he must, to keep well with them, fall into their Opinions, and support their Views and Interests: so that instead of being bound by the strongest Ties of Interest to discountenance Vice and support and strengthen the Hands of Government, they may be supporting the jarring Interests of the Enemies to all Government. Some may preach up the true Doctrine of Muncer [Münzer] which may prove more fatal to some States in America than it did to some in Germany; whilst others furthering the Views of the rich, proud and aristocratical gentry, may amidst Tumult and Anarchy offer their Services to restore Order and Stability to Government; fixing it on the Basis of a pure Aristocracy. I have said the more on this Subject because I have just read an outrageous Piece against the Assessment, in which your Opinion is quoted and referred to, as authority against the Arguments for an Assessment, and because I have heard that you had altered your Opinion, having found that the most rational Sects bear up with Difficulty under the unequal Burthen of supporting their Teachers. As this Letter was to have gone in the farmers-general’s Ship Captn. Carrol and that Ship has sprung a Leak, it reminds me to tell you that I think the french commercial Interest suffers greatly here for two Reasons. First because we have no Merchants who can load and send Ships directly to France; and 2d. because Merchants in France know not to whom they can with any Safety consign their Vessels in America, or they are too confused in their Instructions. Mr. Alexander the Agent employed in loading the Ship just mentioned, appears to have been in this Situation; for he constantly restricted his Deputy to 2/ below the current Market Price of Tobacco where it was worth purchasing. This occasioned a tedious expensive Delay and no Doubt was also attended by a purchase of a deal of bad Tobacco. The Deputy I know to be a Man of strict Honour, and a zelous Friend of the French, and he assured me that he could in one Month have loaded the Ship with good Tobacco at 28/, but that the worst Inspections were pointed out to him, and he was restricted to give 26/ when the Price was 28/, and 28/ when it was 30/, and so on till at length he found he could be of no Service. He gave up his Employment charging nothing for his  Services. I have heard him declare he would with Pleasure load one Ship for the Farmers-general without any Fee or Reward provided he could be left to his own Discretion, as he could then shew them what fine Tobacco might be bought and on what good Terms. The Gentleman I mean is Matthew Anderson of Gloucester of whom Mr. Mazzei can give an Account. I fear I have intruded too much upon you, but can not refrain from making one Remark which I am led into by seeing in the last Gazettes an Account of Mr. Adams’s Reception at St. James’s. It is this, that I think it not a proper Time to Court the proud and haughty English. I wish we had deferred a little longer condescending to send an Ambassador to their Court. Can we not make Acts of Congress and of Assemblies, regulating our own Commerce, so as to have the desired Effect on the british Parliament and King at any Time, I mean so far as relate to any commercial Intercourse between the two Nations? May we not be drawn into some Treaty, which may not be the best adapted to the general Interest of the united States? Or possibly into one which may be injurious to some of our Allies? I confess I think it a Nice Point, not to injure some of our States by a commercial Treaty, nor our Allies, nor excite their Jealousy. This Sentence like most I write is involved and confused, but I believe you know what I mean. I can not copy my Letter or erase and blot any more words without appearing to a french Man or an english spye to intend an Insult. Excuse all this. I assure you I had intended to have written more at my Leasure, and sent my Letter by Captn. Carrol, but I find that he can not possibly sail this Month. I was very suddenly called upon by Mr. Le Croix (who has still the first Letter I wrote to you) for my further Commands to France; when I sat down and scribbled away. Your Friends in this Part of the World are all well, and will be happy to hear that you, your Daughter and Mr. Short are so. Present my best Wishes to them and believe me sincerely yours.

P.S. I believe no one in France except Mazzei and yourself can tell who it is makes so free with you. I have troubled you with a letter for Mazzei. Adieu.

